UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1133


GATIEN EBOTSI,

                     Petitioner,

              v.

WILLIAM P. BARR, Attorney General,

                     Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 31, 2020                                          Decided: August 21, 2020


Before FLOYD, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, THE LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland,
for Petitioner. Joseph H. Hunt, Assistant Attorney General, Anthony P. Nicastro, Assistant
Director, Sherease Pratt, Senior Litigation Counsel, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gatien Ebotsi, a native and citizen of Gabon, petitions for review of an order of the

Board of Immigration Appeals dismissing Ebotsi’s appeal from the Immigration Judge’s

denial of his applications for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). We deny the petition for review.

       We have the reviewed the arguments pressed on appeal 1 in conjunction with the

administrative record, including the transcript of Ebotsi’s merits hearing and the supporting

evidence, and the relevant legal authorities. Despite Ebotsi’s arguments to the contrary,

we conclude that the record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2018)—including the

adverse credibility finding 2—and that substantial evidence supports the denial of all forms

of relief in this case, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Specifically,

upon review, the Board confirmed the material inconsistencies between Ebotsi’s initial

asylum application and supporting statement, the independent evidence proffered to

establish both the prior harm Ebotsi sustained and his purported political affiliation, and

Ebotsi’s testimony at the merits hearing. The Board ruled that, based on the totality of the




       1
         We find no merit in Ebotsi’s claim that his case was required to be heard before a
three-judge panel of the Board. See 8 C.F.R. § 1003.1(e)(6) (2020) (providing that an
appeal “may only be assigned for review by a three-member panel if the case” satisfies any
of the seven stated circumstances (emphasis added)).
       2
        We review credibility determinations for substantial evidence, affording broad—
though not unlimited—deference to the agency’s credibility findings. Ilunga v. Holder,
777 F.3d 199, 206 (4th Cir. 2015); Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).

                                             2
circumstances, there was no clear error in the Immigration Judge’s adverse credibility

finding, see 8 U.S.C. § 1158(b)(1)(B)(iii) (2018), and our review confirms that substantial

evidence supports this determination, see Ilunga, 777 F.3d at 207 (explaining that

“omissions, inconsistent statements, contradictory evidence, and inherently improbable

testimony are appropriate bases for making an adverse credibility determination” (internal

quotation marks omitted)).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Ebotsi (B.I.A. Jan. 8, 2020). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                            3